Exhibit 10.11
Summary of Fiscal 2011 Named Executive Officer Compensation
Set forth below is a summary of fiscal 2011 compensation arrangements between
Synovis Life Technologies, Inc. (the “Company”) and certain of its executive
officers who are expected to constitute the Company’s “named executive officers”
(defined in Regulation S-K Item 402(a)(3)) for fiscal 2011. All of the Company’s
executive officers are at-will employees whose compensation and employment
status may be changed at any time in the discretion of the Company’s Board of
Directors, subject only to the terms of the Management Change in Control
Agreements between the Company and these executive officers (the forms of which
have been filed or incorporated by reference as exhibits to the Company’s annual
report on Form 10-K).
Base Salary
Effective November 1, 2010, the following executive officers are scheduled to
receive the following annual base salaries in their current positions:

          Name and Current Position   Base Salary
Richard W. Kramp
  $ 388,533  
(President and Chief Executive Officer)
       
 
       
Brett A. Reynolds
  $ 223,487  
(Vice President of Finance and Chief Financial Officer)
       
 
       
Michael K. Campbell
  $ 220,000  
(President of Synovis Micro Companies Alliance, Inc.)
       
 
       
Mary L. Frick
  $ 202,887  
(Vice President of Regulatory Affairs, Clinical Affairs and Quality)
       
 
       
Timothy M. Floeder
  $ 199,093  
(Vice President of Corporate Development)
       

Annual Cash Incentive Compensation
For fiscal 2011, the Company’s named executive officers are eligible to receive
annual cash incentive compensation up to 5% of their base salary based upon the
Company’s achievement of its budgeted quarterly revenue, operating income and
gross margin percent. Additionally for fiscal 2011, the Company’s named
executive officers are eligible to receive annual cash incentive compensation
ranging from 20% to 35% of their base salary based upon achievement of the
Company’s annual financial performance goals. Additional cash incentive
compensation may be awarded at the discretion of the Compensation Committee for
performance or achievement above individual goals.
Benefits
The Company provides medical, dental and life and disability insurance benefits
as well as a 401(k) retirement plan and a stock purchase plan to its executive
officers. The same benefits are available to all Company employees.

